Charles Oughtred Attourny to mr Sampson Sheafe plaint. agt John Blackleach Deft in an action of the case for witholding the Summe of One hundred Fifty Four pounds Five Shillings & two pence in mony due by booke to the sd Sheafe with all due damages according to attachmt datd July. 21° 1676. . . . The Jury . . . found for the plaint, one hundred Fifty Four pounds Five Shillings & two pence mony & costs of Court. John Poole as hee is Surety for the Defendt (& appeared in the case) appealed from this judgemt unto the next *736Court of Assistants & himselfe as principall in One hundred Fifty Four pounds & anthony Checkley & Stephen Burton Sureties in £.75. apeice acknowledged themselves respectively bound ... on condition the abovenamed John Blackleach or John Poole shall prosecute the appeale . . .
[ See Records of Court of Assistants, i. 85.]